      Case 2:20-cv-00243-BLW Document 59 Filed 05/07/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO
                              NORTHERN DIVISION


FRIENDS OF THE CLEARWATER,
et al.,                                             Case No. 2:20-cv-243-BLW

                Plaintiffs,                         JOINT MOTION TO AMEND THE
                                                    SCHEDULING ORDER
        v.

JEANNE HIGGINS, in her official
capacity as Forest Supervisor of the
Idaho Panhandle National Forests, et al.,

                Federal Defendants,

and

STIMSON LUMBER COMPANY,

                Defendant-Intervenor.



        Plaintiffs, Federal Defendants, and Defendant-Intervenor jointly move to amend

the scheduling order in this case. On March 16, 2021, the Parties filed a joint motion to

amend the scheduling order. Dkt 54. The joint motion states: "Federal Defendants will

provide the privilege log to Plaintiffs by April 19. [] Plaintiffs will confer with Federal

Defendants regarding any disputes related to the privilege log or withheld documents by

May 3. [] If the Parties are unable to resolve disputes related to the privilege log or

withheld documents, Plaintiffs will file a motion to compel production or similar motion

by May 17. . . . In contrast, if the Parties are able to resolve disputes related to the

privilege log or withheld documents, or if there are no such disputes, the Parties will
      Case 2:20-cv-00243-BLW Document 59 Filed 05/07/21 Page 2 of 6




provide the Court with a joint briefing schedule for cross-motions for summary judgment

by May 17." Dkt 54 at 2.

        Plaintiffs will not file a motion to compel in this case. Thus, the Parties now

propose the following schedule for briefing on cross-motions for summary judgment:

     1. Plaintiffs’ motion for summary judgment, which shall be no more than 35 pages,

        shall be filed on or before June 7, 2021.

     2. Federal Defendants’ and Defendant-Intervenor’s respective combined responses

        to Plaintiffs’ motion for summary judgment and cross-motion for summary

        judgment, which shall be no more than 50 pages each, shall be filed on or before

        July 19, 2021.

     3. Plaintiffs’ combined reply in support of their motion for summary judgment and

        responses to Federal Defendants’ and Defendant-Intervenor’s cross-motions for

        summary judgment, which shall be no more than 40 pages, shall be filed on or

        before August 16, 2021.

     4. Federal Defendants’ and Defendant-Intervenor’s respective replies in support of

        their cross-motions for summary judgment, which shall be no more than 25 pages

        each, shall be due on or before September 13, 2021.


        The parties disagree as to certain issues regarding briefing, and each disagreement

is identified below:

A.      Need for a Statement of Undisputed Facts.

        In connection with the summary judgment cross-motions, the parties disagree

about the size and need for separate statements of undisputed facts.

        Plaintiffs intend to file a statement of undisputed facts as required by Local Rule
      Case 2:20-cv-00243-BLW Document 59 Filed 05/07/21 Page 3 of 6




7.1 (b)(1). In factually complex environmental cases such as this one, the statement of

facts provides a helpful summary of the relevant documents in the Administrative Record

and any relevant, admissible extra-record materials. Plaintiffs request an enlargement of

the page limit, from 10 pages to 15 pages due to the complexity of the claims in this case,

and the fact that all claims will be resolved on cross-motions for summary judgment. In

Plaintiffs’ experience, providing the Court with a statement of facts is useful to the Court

because it distills the relevant facts relied upon by each party from the relevant

documents and affidavits.

       This Court recently allowed a 5-page enlargement for the statement of facts in

two similar cases: Alliance for the Wild Rockies v. Higgins, 2:19-cv-332-REB (Dkt 20,

January 21, 2020) and Yellowstone to Uintas Connection v. Bolling, 4:20-cv-192-DCN

(Dkt 53, March 25, 2021). In Bolling, this Court noted: "The Court sees no good cause

to deviate from the local rule’s required separate Statement of Facts." Id at 5. Moreover,

this Court recently relied heavily on the parties' statements of fact in deciding the merits

of Higgins. 2021 WL 1630546, at *3-5 (D. Id. Apr. 27, 2021).

       Federal Defendants and Defendant-Intervenor seek leave to dispense with the

requirement because Plaintiffs’ claims are subject to judicial review under the APA. This

is an administrative record review case, so all of Plaintiffs’ claims should be decided

based only on the administrative record. As such, there “are no disputed facts that the

district court must resolve,” as would be required under other motions for summary

judgment pursuant to Federal Rule of Civil Procedure 56. Occidental Eng’g Co. v. INS,

753 F.2d 766, 769 (9th Cir. 1985). In other words, even if Federal Defendants and

Defendant-Intervenor dispute some of Plaintiffs’ “undisputed facts,” the Court’s role “is
     Case 2:20-cv-00243-BLW Document 59 Filed 05/07/21 Page 4 of 6




to determine whether or not as a matter of law the evidence in the administrative record

permitted the agency to make the decision it did.” Id.

       To the extent that the Court deems separate statements of undisputed facts

necessary, Federal Defendants and Defendant-Intervenor respectfully request that the

parties be allotted the same number of pages.

B.     Request for Oral Argument.

       Plaintiffs and Defendant-Intervenor respectfully request oral argument. Federal

Defendants take no position on oral argument, deferring to the Court whether it would

benefit from a hearing on the parties’ cross-motions for summary judgment.

C.     Remedy.

       The parties disagree whether the summary judgment briefs should address what, if

any, remedy is appropriate in this case. Plaintiffs’ position is that the summary judgment

briefing should contain arguments on the merits and the remedy so that the Court may

issue one comprehensive decision on the merits and remedy, in order to avoid the type of

procedural “mess” recently experienced by the District of Montana in Native Ecosystems

Council v. Marten, 2020 WL 3064496, at *1 (D. Mont. June 9, 2020). This Court recently

agreed that the remedy should be addressed in the summary judgment briefing in a

similar case, despite the Forest Service’s request for a separate round of remedy briefing.

See Alliance for the Wild Rockies v. Higgins, 2:19-cv-332-REB, compare Dkt 11

(litigation plan) with Dkts 13 and 20 (orders).

       Federal Defendants and Defendant-Intervenor contend that remedy briefing, if

necessary, should be separate from and follow briefing on the merits so that the parties
      Case 2:20-cv-00243-BLW Document 59 Filed 05/07/21 Page 5 of 6




could narrowly address only those remedies applicable to the particular violation (again,

if any) found by Court in its decision on the merits. This is so because, when equity so

demands, a court may elect not to vacate an agency decision on remand even after finding

it unlawful. See Humane Soc’y v. Locke, 626 F.3d 1040, 1053 n.7 (9th Cir. 2010). As

such, an appropriate remedy could not be adequately briefed prior to the Court’s decision

on the merits. Federal Defendants and Defendant-Intervenor thus respectfully propose

that the Court stage briefing in this case.


Respectfully submitted on May 7, 2021,

                /s/ Rebecca K. Smith
                REBECCA K. SMITH, IDAHO STATE BAR NO. 8346
                PUBLIC INTEREST DEFENSE CENTER, PC
                P.O. Box 7584
                Missoula, MT 59807
                (406) 531-8133 (telephone)
                (406) 830-3085 (fax)
                publicdefense@gmail.com
                Attorney for Plaintiffs

                and

                JEAN E. WILLIAMS
                Acting Assistant Attorney General
                Environment & Natural Resources Division

                 /s/ Robert M. Norway
                ROBERT M. NORWAY, DC Bar No. 490715
                EMMA L. HAMILTON, CA Bar No. 325360
                Trial Attorneys
                United States Department of Justice
                150 M Street, N.E.
                Washington, D.C. 20002
                Telephone: (202) 305-0479 (Hamilton)
                             (202) 532-3202 (Norway)
                Facsimile: (202) 305-0506
                emma.hamilton@usdoj.gov
                robert.m.norway@usdoj.gov
Case 2:20-cv-00243-BLW Document 59 Filed 05/07/21 Page 6 of 6




       Counsel for Federal Defendants

       HAGLUND KELLEY LLP

       By: /s/ Julie A. Weis
         Julie A. Weis, OSB No. 974320, pro hac vice

       MCHUGH BROMLEY, PLCC
       Chris M. Bromley, ISB 6530

       AMERICAN FOREST RESOURCE COUNCIL
       Sara Ghafouri, OSB No. 111021, pro hac vice

       Attorneys for Defendant-Intervenor Stimson Lumber Company
